DETAILED ACTION
This non-final rejection is responsive to the claims filed 13 July 2020.  Claims 1-15 are pending.  Claims 1, 10, and 11 are independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “a display; and and a process configured to:” (emphasis added).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2016/0277204 A1) hereinafter known as Kang in view of Dees (US 2017/0048373 A1) hereinafter known as Dees.

Regarding independent claim 1, Kang teaches:
A user terminal apparatus in which a first home appliance and a second home appliance are registered comprising: a communicator;  (Kang: Fig. 1 and ¶[0079]; Kang teaches a user equipment that’s in communication with the electronic device 200.)
a display; and  (Kang: Fig. 8 and ¶[0079]; Kang teaches a user equipment that’s in communication with the electronic device 200 and contains a display.)
a processor configured to: provide a first item and a second item for controlling the first home appliance and the second home appliance respectively on the display, and change a display state of the second item based on state information in which the first home appliance is configured as a master device and the second home appliance is configured as a slave device being received through the communicator,  (Kang: Figs. 8-9 and ¶[0079]-¶[0080]; Kang teaches displaying the main (TV) and sub device (smart plug).  Kang further teaches the user sending a power control signal and the smart plug showing the power consumption from 120 Wh to 0Wh.)
provide a UI for integrally controlling the first home appliance and the second home appliance on the display based on the first item being selected.  (Kang: Figs. 8-9 and ¶[0079]; Kang teaches the user being able to send the power control codes on and off to the TV (main device), which then controls the smart plug.)

Kang does not explicitly teach a communicator and a processor.

However, Dees does teach a communicator and a processor.  (Dees: ¶[0083]; Dees teaches a device with a communication unit, processor, and display, for managing master and slave devices.) 
Kang and Dees are in the same field of endeavor as the present invention, as the references are directed to controlling master and slave devices.  It would have been obvious, before the effective filing date of the claimed invention, to a person of ordinary skill in the art, to combine controlling master and slave devices on an interface as taught in Kang with the controlling unit containing a communication unit and processor as taught in Dees.  Kang already teaches controlling master/slave devices on an interface.  However, Kang does not explicitly teach controlling unit containing a communication unit and processor.  Dees provides this additional functionality.  As such, it would have been obvious to one of ordinary skill in the art to modify the teachings of Kang to include teachings of Dees because the combination would allow to effectively communicate with the devices.




Regarding claim 2, Kang in view of Dees further teaches the user terminal apparatus of claim 1 (as cited above).

Kang further teaches:
wherein the processor is configured to: based on receiving the state information, change the second item into an inactivated state;  (Kang: Figs. 8-9 and ¶[0079]-¶[0080]; Kang teaches displaying the power consumption as 0Wh, which is interpreted as an inactivated state.)




Regarding claim 3, Kang in view of Dees teaches the user terminal apparatus of claim 1 (as cited above).

Kang further teaches:
wherein a UI for integrally controlling the first and second home appliances includes a menu for controlling the first home appliance, and the processor is configured to: based on the menu being selected, transmit a control command for making a control operation corresponding to the menu performed at both of the first and second home appliances to the first home appliance.  (Kang: Fig. 1 and ¶[0079]; Kang teaches requesting a power control of the tv.)




claim 4, Kang in view of Dees teaches the user terminal apparatus of claim 3 (as cited above).

Kang further teaches:
wherein the processor is configured to: based on the first and second home appliances being home appliances of -30 -0503-0468 (DM-201712-002-1-US0, OEC/11638/US) English Translation different types, and a function corresponding to the menu being a common function of the first and second home appliances, transmit a first control code and a second control code respectively corresponding to the types of the first and second home appliances to the first home appliance.  (Kang: Figs. 8-9 and ¶[0079]; Kang teaches the user being able to send the power control codes on and off to the tv (main device).) 




Regarding claim 5, Kang in view of Dees teaches the user terminal apparatus of claim 3 (as cited above).

Kang further teaches:
wherein the processor is configured to: based on the first and second home appliances being home appliances of different types, and a function corresponding to the menu not being a function provided at the second home appliance, transmit a control code for controlling such that the second home appliance provides a function related to the function corresponding to the menu to the first home appliance.  (Kang: Figs. 8-9 and ¶[0079]; Kang teaches the user sending a power control signal.  However, the smart plug displays that the power consumption of the tv is 0Wh.  Accordingly, the smart plug provides a function related to the power function of the tv.) 




Regarding claim 6, Kang in view of Dees teaches the user terminal apparatus of claim 3 (as cited above).

Kang further teaches:
wherein the state information is received from at least one of the first or second home appliances, or received from an external server.  (Kang: Figs. 8-9 and ¶[0079]; Kang teaches displaying the states communicated by the devices.) 




Regarding claim 7, Kang in view of Dees teaches the user terminal apparatus of claim 1 (as cited above).

Kang further teaches:
wherein the first home appliance is configured as a master device based on at least one of an arrangement state of the first and second home appliances or a user instruction.  (Kang: Fig. 8 and ¶[0079]-¶[0080]; Kang teaches displaying the main (TV) and sub device (smart plug).  




Regarding claim 8, Kang in view of Dees teaches the user terminal apparatus of claim 1 (as cited above).


wherein the processor is configured to: based on the second item being selected, provide information notifying that the second home appliance is integrally controlled on a UI for controlling the master device.  (Kang: Fig. 9 and ¶[0079]-¶[0080]; Kang teaches displaying 0Wh for the smart plug which indicates no power coming from the TV.)  




Regarding claim 9, Kang in view of Dees teaches the user terminal apparatus of claim 1 (as cited above).

Dees further teaches:
wherein the processor is configured to: based on receiving the state information, provide information indicating whethe-31-0503-0468 (DM-201712-002-1-US0, OEC/11638/US)English Translationr the first and second home appliances are a master device or a slave device through the display.  (Dees: Fig. 3 and ¶[0056]; Dees teaches distinguishing the master and slave devices on an interface.)  




Regarding independent claims 10 and 11, these claims recite a system and a method that is performed by the apparatus of independent claim 1; therefore, the same rationale for rejection applies. 




claims 12-15, these claims recite a system and a method that is performed by the apparatus of claims 2-5; therefore, the same rationale for rejection applies. 




Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX OLSHANNIKOV whose telephone number is (571)270-0667.  The examiner can normally be reached on M-F 9:30-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/ALEX OLSHANNIKOV/Primary Examiner, Art Unit 2142